DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1, 8 and 15, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a computing device implemented method, one or more non-transitory computer readable storage device or a system comprising a computing device, a memory and a processor, wherein the processor receives one or more signals that represent an angular speed of a permanent magnet electric motor of a hybrid electric vehicle, the one or more signals being provided by an angular sensor connected to the permanent magnet electric motor; calculates an error angle representing a correction factor for an alignment of the permanent magnet electric motor based on a ratio of the voltage and the angular speed when the angular speed broaches a predetermined threshold: and adds an orientation correction factor to the error angle when the error angle is indicative of the permanent magnet electric motor being installed in an incorrect orientation.
Claims 2-7, 9-14 and 16-21 are allowed because they depend on claims 1, 8 and 15, respectively.
The prior art made of record in form 892 and 1449, discloses a motor assembly. One of the closest prior art US 2011/0043144 A1 to Ueda et al. discloses a motor controller including current detection unit detects an electric current flowing through a brushless motor.  An open loop control unit determines a command value indicating a level of a command voltage in accordance with a motor circuit equation, based on a command current value indicating an amount of electric current to be supplied to the brushless motor and an angular velocity of a rotor in the brushless motor.  A correction unit calculates a correction 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846